Exhibit Company Contact: Mr. Ren Hu Chief Financial Officer China Yingxia International, Inc Tel: +1-201-887-0415 E-mail: arenhu@gmail.com Investor Relations Contact: Mr. Crocker Coulson President CCG Investor Relations Tel: +1-646-213-1915 E-mail: crocker.coulson@ccgir.com www.ccgirasia.com Linda Salo, Financial Writer Tel: 646-922-0894 E-mail: linda.salo@ccgir.com www.ccgirasia.com China Yingxia International, Inc. ReportsThird Quarter 2008Results HARBIN, China – November 17, 2008.China Yingxia International, Inc. (OTC Bulletin Board: CYXI) ("China Yingxia" or "the Company"), a provider in the health and nutritional food industry engaged in the development, manufacture and distribution of nutritional food products, dietary supplements, and raw cactus plants in the People's Republic of China ("PRC"), reported its financial results for thethird quarter ended September 30, 2008 on Friday November 14, Third Quarter 2008 Highlights -Revenue increased 112.3% year-over-year to $7.5 million -Gross profit increased 50.9% year-over-year to $3.9 million; gross margin was 52.8% -Operating income increased 99.4% year-over-year to $3.4 million -Net income increased 88.0% year-over-year to $3.2 million, or $0.06 per fully diluted share -Added 146 new franchise stores -Shanghai Jin Ao Food Co., Ltd (“Jin Ao”) subsidiary contributed 10.3% of revenues -Appointed Fanke Kong as Vice President of Finance “Our sales in the third quarter of 2008 more than doubled from the third quarter last year, supported by strong performance of our nutritional food segment. We have continued to shift our product mix towards nutritional food products, and were pleased to see growth more than triple in this product segment from last year,” said Ms. Yingxia Jiao, CEO of China Yingxia. “During the quarter, sales from our Jin Ao subsidiary contributed 10.3% of revenues, demonstrating the potential of this acquisition to our revenue growth.” 1 Third Quarter Fiscal Year 2008 Results Revenue for the three months ended September 30, 2008, was $7.5 million, increasing 112.3% from $3.5 million in the same period in 2007. Sales in the cactus product segment contributed 49.3% of total revenue in the third quarter of 2008, compared to 32.1% in the corresponding quarter last year. The nutritional product segment contributed 17.7% of total revenue, compared to 11.9% in the corresponding quarter last year, increasing by 216.2% year-over-year. Revenue from the Jin Ao subsidiary represented 10.3% of total revenue in the quarter.Dietary supplements, personal care products, cosmetics and the Chichi Network Companies accounted for the remaining 22.8% of revenue. China
